


110 HR 5619 IH: Combat Methamphetamine Enhancement Act

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5619
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Boucher (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To enhance the ability to combat
		  methamphetamine.
	
	
		1.Short titleThis Act may be cited as the
			 Combat Methamphetamine Enhancement Act
			 of 2008.
		2.Requirement of
			 self-certification by all regulated persons selling scheduled listed
			 chemicalsSection 310(e)(2) of
			 the Controlled Substances Act (21 U.S.C. 830(e)(2)) is amended by inserting at
			 the end the following:
			
				(C)Each regulated
				person who makes a sale at retail of a scheduled listed chemical product and is
				required under subsection (b)(3) to submit a report of the sales transaction to
				the Attorney General may not sell any scheduled listed chemical product at
				retail unless such regulated person has submitted to the Attorney General a
				self-certification including a statement that the seller understands each of
				the requirements that apply under this paragraph and under subsection (d) and
				agrees to comply with the requirements. The Attorney General shall by
				regulation establish criteria for certifications of mail-order distributors
				that are consistent with the criteria established for the certifications of
				regulated sellers under paragraph
				(1)(B).
				.
		3.Publication of
			 self-certified regulated sellers and regulated persons listsSection 310(e)(1)(B) of the Controlled
			 Substances Act (21 U.S.C. 830(e)(1)(B)) is amended by inserting at the end the
			 following:
			
				(v)Publication of
				list of self-certified personsThe Attorney General shall develop
				and make available a list of all persons who are currently self-certified in
				accordance with this section. This list shall be made publicly available on the
				website of the Drug Enforcement Administration in an electronically
				downloadable
				format.
				.
		4.Requirement that
			 distributors of listed chemicals sell only to self-certified regulated sellers
			 and regulated personsSection
			 402(a) of the Controlled Substances Act (21 U.S.C. 842(a)) is amended—
			(1)in paragraph (13), by striking
			 or after the semicolon;
			(2)in paragraph (14), by striking the period
			 and inserting ; or;
			(3)by inserting after paragraph (14) the
			 following:
				
					(15)to distribute a
				scheduled listed chemical product to a regulated seller, or to a regulated
				person referred to in section 310(b)(3)(B), unless such regulated seller or
				regulated person is, at the time of such distribution, currently registered
				with the Drug Enforcement Administration, or on the list of persons referred to
				under section 310(e)(1)(B)(v).
					;
				and
			(4)inserting at the
			 end the following: For purposes of paragraph (15), if the distributor is
			 temporarily unable to access the list of persons referred to under section
			 310(e)(1)(B)(v), the distributor may rely on a written, faxed, or electronic
			 copy of a certificate of self-certification submitted by the regulated seller
			 or regulated person, provided the distributor confirms within 7 business days
			 of the distribution that such regulated seller or regulated person is on the
			 list referred to under section 310(e)(1)(B)(v)..
			5.Negligent failure
			 to self-certify as requiredSection 402(a) of the Controlled Substances
			 Act (21 U.S.C. 842(a)(10)) is amended by inserting before the semicolon the
			 following: or negligently to fail to self-certify as required under
			 section 310 (21 U.S.C. 830).
		6.Effective date
			 and regulations
			(a)Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 180 days after the date of
			 enactment of this Act.
			(b)RegulationsIn promulgating the regulations authorized
			 by section 2, the Attorney General may issue regulations on an interim basis as
			 necessary to ensure the implementation of this Act by the effective
			 date.
			
